Title: Thomas Jefferson to William Prichard, 8 July 1812
From: Jefferson, Thomas
To: Prichard, William


          Dear Sir Monticello July 8. 12.
          About the beginning of the last year I sent you 24. copies of the Parliamentary Manual requesting the favor of you to sell them on such commission as you thought proper, my intention was when sold to leave the amount in your hands until I might have occasion to ask for it in books from you. if they have been sold, I will now request you to send me a copy of Fonblanque’s treatise of on Equity, also the American Law Journal, or rather, so much of it as precedes No 1. of the 2d series, which number I possess, & has been published in this present year. if you will have the goodness to pack them well in paper, and deliver them at the Milton stage office in Richmond addressed to me, to the care of David Higginbotham in Milton, he will pay the portage and deliver the package to me. I salute you with the assurance of my esteem & respect
          
            Th:
            Jefferson
        